Citation Nr: 0531916	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-15 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
left foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO), which denied an evaluation in excess of 
20 percent for the service-connected left foot disability.

The veteran provided testimony before the undersigned at a 
hearing held at the RO in April 2004.  The Board remanded 
this appeal on March 14, 2005, but thereafter vacated that 
remand.  This remand is issued in its place.  The Board is 
remanding the appeal via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that, in addition to assisting a claimant in securing the 
evidence and information necessary to substantiate his claim, 
VA provide him with adequate notice.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c), (d) (2005).

The United States Court of Appeals for Veterans Claims has 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 120-21 (2004).

In the present case, the veteran has not received the 
required notice under the VCAA with respect to his claim for 
an increased rating claim.  Accordingly, this case is 
remanded to the RO, via the AMC, for the following:
 
1.  The RO/AMC should send the veteran a 
VCAA letter that will provide him the 
necessary notice in regard to his 
increased rating claim.

2.  The RO/AMC should readjudicate the 
claim, and if it remains denied issue a 
supplemental statement of the case before 
returning it to the Board, if otherwise 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

